Citation Nr: 0528191	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-14 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) claimed as a residual of exposure to 
Agent Orange (AO).

2.  Entitlement to service connection for kidney cancer, 
status post right nephrectomy, claimed as a residual of 
exposure to AO.

3.  Entitlement to service connection for a nodule on the 
upper lobe of the left lung claimed as a residual of exposure 
to AO.

4.  Entitlement to service connection for sinus bradycardia 
claimed as a residual of exposure to AO.

5.  Entitlement to service connection for cholecystectomy 
claimed as a residual of exposure to AO.

6.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

7.  Entitlement to special monthly compensation (SMC) based 
on a need for the regular aid and attendance (A&A) of another 
person, or being housebound.

(The issue of entitlement to dual or separate 10 percent 
ratings for bilateral tinnitus will be addressed at a later 
date in a separate decision under the same docket number.)  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
September 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a series of rating decisions, beginning in July 
2002, from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

In February 2005, the Board remanded the issues of service 
connection for GERD, kidney cancer, status post right 
nephrectomy, a nodule on the upper lobe of the left lung, 
sinus bradycardia and cholecystectomy, all claimed as 
residuals of exposure to AO, and entitlement to an initial 
evaluation in excess of 50 percent for PTSD, to the RO for 
further development of the record.  

The record shows that the veteran brought a timely appeal to 
the Board from a July 2004 RO rating decision that denied 
entitlement to SMC based on the need for A&A or being 
housebound.

In the February 2005 remand, the Board noted that the veteran 
included peptic ulcer disease in his November 2002 claim for 
service connection for residuals of exposure to AO.  The RO 
adjudicated the claim in June 2005 and provided notice to the 
veteran later in that month.  There is no record of a notice 
of disagreement having been filed regarding the June 2005 RO 
decision. 

Finally, in the February 2005 decision the Board remanded the 
issue of entitlement to separate 10 percent ratings for 
bilateral tinnitus pursuant to the direction in Manlincon v. 
West, 12 Vet. App. 238 (1999).  The RO issued a statement of 
the case in July 2005 and it received the veteran's appeal in 
August 2005.  The United States Court of Appeals for Veterans 
Claims (CAVC) issued a decision in Smith v. Nicholson, 19 
Vet. App. 63 (2005), that reversed a decision of the Board 
which concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  The VA disagrees with the Court's decision in 
Smith and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the VA Secretary has imposed a stay at the Board on 
the adjudication of tinnitus claims affected by Smith.  

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed. 

FINDINGS OF FACT

1.  There is no competent and probative medical evidence of 
record to establish that GERD, kidney cancer, left lung 
nodule, sinus bradycardia or cholecystectomy, all initially 
shown many years after military service, are linked to active 
service on any basis, including AO exposure.

2.  On a facts found basis, the manifestations of PTSD 
produce moderate disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.

3.  The probative and competent medical evidence of record 
establishes that the veteran is not bedridden, blind, or 
nearly blind, and is not institutionalized in a nursing home 
on account of service-connected physical or mental 
disability; he does not suffer from symptoms and 
manifestations of service-connected physical and/or mental 
incapacity which renders him helpless and in danger in his 
daily environment or require the regular assistance of 
another individual on a daily basis to accomplish personal 
self-care.

4.  The veteran does not have a service-connected disability 
that is ratable at 100 percent, and additional service-
connected disabilities that are independently ratable at 60 
percent or more; his service connected disabilities do not 
substantially confine him to his dwelling or immediate 
premises.


CONCLUSIONS OF LAW

1.  GERD, kidney cancer, left lung nodule, sinus bradycardia 
or cholecystectomy was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service, including as secondary to AO exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6)(d), 3.309(e) (2004).

2.  The criteria for an initial disability evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2004).

3.  The criteria for SMC based upon the appellant's need for 
the regular A&A of another person, or being housebound have 
been met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. 
§§ 3.102, 3.350(b), 3.350(i), 3.352(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159.  The 
VCAA is applicable to this appeal because the appellant's 
claim was received after November 9, 2000, the effective 
date of the new law.  See, e.g., Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, regarding the claims for service 
connection, the RO sent VCAA notice letters in February 2003 
and March 2003 and the rating decision in April 2003 
explained the basis for denial.  The April 2003 statement of 
the case (SOC) included applicable reasoning and law and 
regulations.  The SOC set forth the text of the VCAA 
regulations.  The supplemental statements of the case (SSOCs) 
in February 2004 and July 2005 included applicable reasoning 
and law and regulations.

Collectively, the February 2003, March 2003, July 2003, March 
2005 and April 2005 RO letters informed the appellant of the 
provisions of the VCAA and explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
They advised the appellant that private or VA medical 
records would be obtained if the names and addresses of all 
sources of treatment and the approximate dates of treatment 
were provided.  They explained that VA would help obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letters served to put the 
appellant on notice of the applicability and effect of the 
VCAA and of his rights and responsibilities under the law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
timing of the formal VCAA notice does comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  
All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here the appellant had 
identified evidence that would support the claim and VA 
sought the development of the record to support an informed 
determination.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  In this case, 
the VCAA notice letter in March 2005 did contain language 
that invited the veteran to submit evidence he felt would 
support his claims and listed numerous examples of 
information sources.  Thus the Board finds that the appellant 
did have actual notice of the obligation to submit all 
relevant evidence to VA.  In the context of the entire 
record, the content requirements for a VCAA notice have been 
amply satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  The record does 
not identify any additional Government or private records 
which have not been obtained or for which reasonable 
procurement efforts have not been made.  The appellant 
identified records and medical reports have been added to the 
record.  The service medical records appeared complete.  The 
veteran received VA examinations and he did not report for 
examinations scheduled pursuant to the February 2005 Board 
remand.  As will be discussed below, there is no need for VA 
to obtain a medical opinion to fulfill the duty to assist.  
Regarding the claim for SMC, the veteran received a VCAA 
letter in February 2004 tailored to the claim.  He received 
notice of the decision that included a copy of the July 2004 
rating determination.  The statement of the case issued in 
January 2005 was comprehensive in its notice of applicable 
law and regulations and reasoning for the decision on this 
matter.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the appellant's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The appeal regarding the initial evaluation for PTSD arises 
not from a "claim" for an increased rating but rather from 
the RO's initial assignment of the disability rating upon 
awarding service connection.  If, in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
(NOD) that raises a new issue, VA is required under section 
7105(d) of the statute to take proper action and issue a 
statement of the case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).

The claim was initially decided after the enactment of the 
VCAA and the RO provided the veteran with the equivalent of 
adequate VCAA notice in February 2002 and issued a statement 
of the case in February 2003 in which it informed the veteran 
of the laws and regulations relevant to his appeal of the 
initial rating and of the evidence which had been reviewed in 
assigning the rating.  The RO also informed the veteran 
through supplemental statements of the case July 2005 of the 
reasons for its initial rating determination and informed him 
what the evidence needed to show to satisfy his appeal for a 
higher initial rating.  The March 2005 VCAA letter also 
invited him to submit any evidence or information he had 
pertaining to his appeal.  

Accordingly, the Board concludes that the due process 
requirements concerning the veteran's appeal of the initial 
ratings have been fulfilled in this case.  VAOPGCPREC 8-2003.  
He has had ample opportunity to effectively participate in 
the development of his initial rating claims.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).



Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  A number of specific 
disabilities enumerated in the statute and in VA regulations, 
such as cardiovascular disease and malignant tumors, are 
presumed by law to have been incurred in service to have been 
manifest to a degree of 10 percent or more within one year, 
or for extended periods with respect to herbicide/AO-based 
claims, following the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999)).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
GERD, kidney cancer that required a nephrectomy, 
cholecystectomy that followed cholecystitis, a left lung 
nodule and sinus bradycardia.  However, as the discussion 
that follows will explain, he does not satisfy the other 
requirements to prevail in this claim for service connection 
on a direct or presumptive basis.  For example, the service 
medical records are negative for any disability at issue, and 
none of them was shown initially until many years after 
service.  Kidney cancer and a cardiovascular disorder such as 
sinus bradycardia are subject to general presumptive service 
connection, when shown disabling to a compensable degree 
during the first post service year.  However, neither was 
referenced in any record for many years after service and 
esophagitis was initially mentioned in the early 1990's.  
Furthermore, there is no competent medical opinion linking 
any of these disorders to the veteran's military service on 
any basis.  

The veteran's claim of entitlement to compensation benefits 
is predicated upon his exposure to AO.  He served in Vietnam 
and under current law and regulations he is presumed to have 
been exposed to AO in service.  Law or regulation recognizes 
none of the claimed disorders as disorders for which 
presumptive service connection may be granted on the basis of 
AO exposure.  However, a claimant is not precluded from 
establishing service connection with proof of direct 
causation. Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998); Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Moreover, the VCAA duty to 
assist regarding the necessity of a medical 
examination/opinion does not attach where as here a veteran 
simply relates a disorder to military service and there is no 
competent medical opinion relating it to service or other 
competent evidence he suffered an event or injury that may be 
associated with symptoms he reported.  See Duenas v. 
Principi, 18 Vet. App. 514, 519-20 (2004).  

The veteran is a lay person who has expressed an opinion 
relating his to service as secondary to AO exposure.  He is 
not competent to address medical causation or etiology of his 
various disorders.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The Board is obligated to determine the 
credibility and probative value of the certifying physician's 
opinion as evidence to be used in adjudicating the appeal.  
The Board must analyze the credibility and probative value of 
all evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The Board has 
"the authority to discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

With respect to the medical statement in December 2003 
regarding the relationship of kidney cancer (hypernephroma) 
to AO exposure, the Board concludes on further review that it 
is speculative in the conclusion that kidney cancer was at 
least as likely as not related to such exposure.  The 
physician conceded not being aware of any information that 
linked AO and hypernephroma, so the basis for a conclusion 
that it was at least as likely as not that it could be 
related to AO was unquestionably speculative.  There was no 
rationale offered to support this opinion.  See e.g., Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (speculative medical 
opinion cannot establish in-service medical nexus to service 
without supporting clinical data or other rationale to 
provide the degree of certainty required for medical nexus 
evidence).  Thus the Board accords this opinion no probative 
weight as support for the claim.  Furthermore, regarding any 
claimed disorder as secondary to AO, the Secretary of VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted and has provided notice of 
the available research regarding any likely association.  
See, e.g., Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 68 Fed. Reg. 27630-641 (May 20, 2003), 67 
Fed. Reg. 42600-608 (June 24, 2002), 64 Fed. Reg. 59232-243 
(November 2, 1999), 61 Fed. Reg. 41422-449 (August 8, 1996), 
59 Fed. Reg. 341-46 (January 4, 1994).  See Arnesen v. Brown, 
8 Vet. App. 432, 440 (1995) holding a veteran may be charged 
with notice of material published in the Federal Register.  
Simply put, in view of the evidentiary record and with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for any of the claimed 
disorders including as secondary to AO exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(6)(d), 
3.309(e) (2004).  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claims of entitlement to service connection, including as 
secondary to AO exposure.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Initial Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco-- that the present level of the 
veteran's disability is the primary concern in an claim for 
an increased rating and that past medical reports should not 
be given precedence over current medical findings -- does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Instead, where a veteran appeals the 
initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Fenderson, 12 Vet. App. at 126.  See also 38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(a), (b)(2) (providing that 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later, unless specifically provided on basis of facts 
found).

The rating criteria provide for a 50 percent evaluation to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." Carpenter v. Brown, 8 Vet. App.  240, 242 (1995) 
(citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed.  1994) 
(DSM-IV)).  GAF designations or "codes" ranging between 71 
to 80 reflect that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  DSM-IV at 32.  GAF codes 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Codes ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

The VA rating examination was supplemented with other therapy 
records, and subsequent outpatient reports, that offered 
additional insight into the veteran's disability.  On a facts 
found basis, the Board finds that the assignment of 
"staged" ratings is not reasonably supported in the record 
viewed in its entirely.  Fenderson, 12 Vet. App. at 126.  
Although the Board sought a current evaluation, the veteran 
did not report for either scheduled examination and offered 
no explanation for failing to cooperate.  Therefore the Board 
must rely on the available information.  38 C.F.R. § 3.655.

The private report in January 2002 shows he was plagued with 
disturbed sleep, anger and hypervigilance and a loss of 
interest in activities.  The examiner reported a GAF of 48.  
The examiner described the veteran as extremely angry on a 
pervasive basis that he covered with a pleasant demeanor, 
having disturbed sleep and difficulty with crowds.  He had a 
proclivity toward a sad or blunted mood superimposed on 
concentration and short-term recall difficulty.  The 
clinician recommended an evaluation to determine the degree 
of difficulty that could improve with medication and or 
therapy.  On a VA examination in May 2002, there is some 
indication of problems with anger, anxiety and depression and 
he described typical psychiatric symptomatology to support 
the diagnosis of PTSD.  The VA examiner observed that his 
overall psychiatric symptomatology would produce moderate 
difficulty in social and occupational functioning and 
corresponded to a GAF of 60 that contemplates moderate 
symptoms.  The examiner concluded that the prognosis for 
improvement was good with treatment if the veteran would 
avail himself of it.  The record of private treatment and VA 
outpatient treatment thereafter does not report any 
evaluation of PTSD symptoms and VA examiners in November 
2003, May 2004, and December 2004 did not note any PTSD 
symptoms.  

Thus, for the entire period, based on the VA evaluations and 
private report the Board concludes that PTSD is more nearly 
indicative of some difficulty in social, occupational, or 
school functioning, but the veteran was generally functioning 
pretty well, and had some meaningful interpersonal 
relationships, although he would have had difficulty in 
establishing and maintaining effective work and social 
relationships.  This picture is adequately compensated by the 
50 percent evaluation since the symptoms contemplated in the 
GAF of 60 are represented in the examples listed in the 50 
percent evaluation criteria for PTSD.  It is not necessary 
that all the particular symptoms described in the rating 
criteria for a particular degree of disability be present, 
and it is evident from the examiner's summary and the 
veteran's assessment of his symptoms that the level of 
impairment reflected by the veteran's presentation is more 
nearly approximated in the 50 percent evaluation and that 
this evaluation is warranted for the entire rating period.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although 
the private evaluation in January 2002 showed a lower GAF 
score, another examination was recommended.  That examination 
showed an improved disability picture and appears to be the 
more accurate assessment in view of the absence of 
psychiatric manifestations in several years of VA treatment 
reports.  Although these reports were not directed to 
psychiatric assessments, there were thorough evaluations in 
2003 and 2004 as noted above and through the information 
provided did not indicate the likelihood of a more severe 
PTSD disability. 

Thus, based upon the facts found, the Board concludes that 
the next higher evaluation of 70 percent does not comport 
with the veteran's disability picture as reflected on the 
evaluations and the other contemporaneous reports.  Overall, 
the reports in 2002 directed to PTSD did not show 
manifestations more compatible with serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning.  The Board believes the 
objective manifestations comport well with the 50 percent 
evaluation initially on a facts found basis, particularly in 
view of the level of functioning the examiners have 
associated with his PTSD symptoms and the veteran's 
presentation since the initial VA examination in 2002.   

SMC

If the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with 5/200 visual acuity or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance, special monthly compensation is 
payable.  38 U.S.C.A. § 1114(l).

The special monthly compensation provided by 38 U.S.C. 
1114(l) is payable for anatomical loss or loss of use of both 
feet, one hand and one foot, blindness in both eyes with 
visual acuity of 5/200 or less or being permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance.  (1) Extremities. The criteria for loss and loss 
of use of an extremity contained in paragraph (a)(2) of this 
section are applicable.  (2) Eyes, bilateral. 5/200 visual 
acuity or less bilaterally qualifies for entitlement under 38 
U.S.C. 1114(l).  However, evaluation of 5/200 based on acuity 
in excess of that degree but less than 10/200 (Sec. 4.83 of 
this chapter), does not qualify.  Concentric contraction of 
the field of vision beyond 5 degrees in both eyes is the 
equivalent of 5/200 visual acuity.  (3) Need for aid and 
attendance.  The criteria for determining that a veteran is 
so helpless as to be in need of regular aid and attendance 
are contained in Sec. 3.352(a).  (4) Permanently bedridden. 
The criteria for rating are contained in Sec. 3.352(a).  
Where possible, determinations should be on the basis of 
permanently bedridden rather than for need of aid and 
attendance (except where 38 U.S.C. 1114(r) is involved) to 
avoid reduction during hospitalization where aid and 
attendance is provided in kind.  38 C.F.R. § 3.350(b). 

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  The criteria set forth in 
paragraph (c) of this section will be applied in determining 
whether such need exists.  38 C.F.R. § 3.351(b).

The veteran, spouse, surviving spouse or parent will be 
considered in need of regular aid and attendance if he or 
she: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in § 3.352(a).  
38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions, which the claimant is unable to perform, should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the claimant is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

In summary, the recent examination in December 2004 was 
adequate to assess his need for A&A and whether he is 
housebound.  This evaluation was consistent with several 
other comprehensive evaluations in November 2003, May 2004 
and December 2004.  The Board will note that a schedular 100 
percent evaluation for a service-connected disability is not 
a threshold element for consideration of entitlement to SMC 
based on a need for A&A.  The law does not require this, but 
in any event interpretive doubt is to be resolved in the 
claimant's favor.  See e.g. Brown v. Gardner, 115 S. Ct. 552, 
555 (1994).  

The appellant did not indicate, and the record does not show, 
functional loss and that requires another person provide him 
with ongoing assistance with aspects of self-care.  The 
competent medical opinion from the December 2004 examination 
is that the veteran does not need assistance with daily 
living activities.  The other recent VA examinations in 2003 
and 2004 did not indicate a need for assistance with self-
care.  The veteran's statements to the examiner in December 
2004 and the examiner's observations provide ample evidence 
of the character of his service-connected disabilities that 
does not support assertions regarding a need for A&A.  He has 
no difficulty in self-care needs and it is obvious that he 
does not require regular assistance in aspects of daily 
living on account of Meniere's disease or PTSD 
manifestations.  The benefit of the doubt rule is not 
applicable here since there is a preponderance of negative 
evidence against the claim.  

In summary the December 2004 examination for A&A did not 
identify any appreciable limitations in functioning from a 
physical standpoint that are due to service-connected 
disabilities.  The conclusion that there is no need for A&A 
appears to find ample support in information provided in 
competent examination reports.  The relevant criteria that 
must be evaluated in assessing the appellant's need for 
regular A&A are set forth in § 3.352(a).  The enumerated 
factors need not all be present, but at least one must exist 
to establish eligibility.  From the examinations there is 
ample support to find that the veteran does not approach the 
criteria for consideration of A&A.  In summary, the competent 
evidence, viewed objectively, shows little appreciable 
physical impairment, or psychiatric impairment, of a degree 
from the service-connected disabilities that would reasonably 
require another person to assist him in daily self-care 
tasks.  Complete helplessness is not required to establish 
entitlement, nor does the need for assistance have to be 
constant; only a regular need is required.  Overall, it 
appears well established to the Board that the record 
substantiates insignificant service-connected impairment from 
the standpoint of a need for A&A.  See Prejean v. West, 13 
Vet. App. 444 (2000); Turco v. Brown, 9 Vet. App. 222, 224-25 
(1996); 38 C.F.R. §§ 3.350(b), 3.352(a) and VAOPGCPREC 21-94. 

Turning to the alternative basis for SMC on account of being 
housebound, the veteran does not meet the SMC evaluation 
criteria under section 1114(s) based on the determined 
service-connected disability ratings.  Entitlement to SMC 
under section 1114(s) requires, at a minimum, a single 
service-connected disability rated as 100 percent.  He has a 
single service-connected disability rated 100 percent, 
Meniere's disease, but the rating requires additional 
service-connected disabilities that were ratable at 60 
percent.  His service-connected PTSD is rated 50 percent and 
the separate ratings for hearing loss and tinnitus were 
merged into the rating for Meniere's disease with the grant 
of service connection and compensation for Meniere's disease 
from January 2002.  38 C.F.R. § 4.14.  Finally, the evidence 
does not show that the veteran was otherwise housebound 
during the period in question due to being substantially 
confined to his dwelling as a result of his service-connected 
disabilities.  See 38 C.F.R. § 3.350(i)(2).  The examiner in 
December 2004 noted the veteran stated he would get out of 
the house almost on a daily basis and indicated he was not 
restricted to his home or immediate vicinity.  Thus, the 
record does not offer an alternative basis for the SMC 
housebound rating under 38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i)(2).




ORDER

Entitlement to service connection for GERD claimed as a 
residual of exposure to AO is denied.

Entitlement to service connection for kidney cancer, status 
post right nephrectomy, claimed as a residual of exposure to 
AO is denied.

Entitlement to service connection for a nodule on the upper 
lobe of the left lung claimed as a residual of exposure to AO 
is denied.

Entitlement to service connection for sinus bradycardia 
claimed as a residual of exposure to AO is denied.

Entitlement to service connection for cholecystectomy claimed 
as a residual of exposure to AO is denied.

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.

Entitlement to SMC based on a need for A&A or being 
housebound is denied.



	                     
______________________________________________
	F.JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


